Attorney’s Docket Number: 061539-US-PA-0C0C0C
Filing Date: 10/14/2020
Continuity Data: RCE filed on 10/28/2022
Claimed Priority Date: 07/28/2019 (CON of 16/524,142 now PAT 10,811,412)
			    06/19/2017 (CON of 15/627,329 now PAT 10,366,990)
			    03/07/2016 (CON of 15/062,215 now PAT 9,685,554)  
Applicants: Chang et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Request for Continued Examination (RCE)               filed on 10/28/2022.

Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's amendment filed on 10/28/2022 has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 16-35.
Response to Amendment
Applicant’s amendments to the claims have overcome the claim rejections under 35 U.S.C. 112, 35 U.S.C. 102, and 35 U.S.C. 103, as previously formulated in the Final Office action mailed on 07/28/2022. However, Applicant’s amendments raise new issues, and new grounds of rejection are presented below, as necessitated by Applicant’s amendments to the claims.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "S2" and "D1" have both been used to designate the drain region D1 of a PMOS FinFET (see, e.g., Figs. 1H and 3A): the second main portion M2 and the second ridge portion R2 are disclosed as parts of drain D1 at semiconductor fin 108a’, as detailed in the Specification, Par. [00036], L. 4-8. In contrast, S2 is disclosed as a source region at semiconductor fin 108b’ of a NMOS FinFET (see, e.g., Figs. 2H and 3B): S2 includes a first rounding protrusion R3 embedded in concave C3, as detailed in the Specification, Par. [00039], L. 1-2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 16-21, 23-25 and 29-35 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Claim 16 has been amended to recite in part the limitations “forming a second source and a second drain at opposite sides of the second gate stack, the second source and the second drain protruding into the pair of rounding concaves, wherein the second source comprises a second main portion and a second ridge portion laterally protruding from the second main portion.” at L. 16-19. The original disclosure fails to support a method comprising at least the above identified process steps. Instead, the disclosure as originally filed supports a step of forming a second source (S2) and a second drain (D2) at opposite sides of the second gate stack (GS2), the second source and the second drain protruding into the pair of rounding concaves (C3,C4), wherein the second source comprises a second main portion and a second rounding portion (R3) laterally protruding from the second main portion (see, e.g., Fig. 3B and Par. [00039]). Therefore, the amendment is directed to new matter.
Claims 17-21 depend from claim 16 thus inherit the deficiencies identified supra.
Claim 23 has been amended to recite in part the limitations “wherein a first ridgeline is formed between the first ridge portion and the first semiconductor fin, and a second ridgeline is formed between the second ridge portion and the second semiconductor fin.” at L. 1-3. The original disclosure fails to support a method comprising at least the above identified process steps. Instead, the disclosure as originally filed supports a step wherein a first ridgeline (RL1) is formed between the first ridge portion (R1) and the first semiconductor fin (108a’), and a second ridgeline (RL2) is formed between the second ridge portion (R2) and the first semiconductor fin (see, e.g., Fig. 3A and Par. [00037]). Therefore, the amendment is directed to new matter.
Claims 24-25 depend from claim 23 thus inherit the deficiencies identified supra.
Claim 29 recites in part the limitations “forming a second source and a second drain at opposite sides of the second gate stack, the second source comprising a first rounding protrusion, the second drain comprising a second rounding protrusion, wherein the second rounding protrusion is located under the first gate stack and laterally extends under top surfaces of the insulators, and the second rounding protrusion is located under the second gate stack and laterally extends under top surfaces of the insulators.” at L. 19-24. The original disclosure fails to support a method comprising at least the above identified process steps. Instead, the disclosure as originally filed supports a step of forming a second source (S2) and a second drain (D2) at opposite sides of the second gate stack (GS2), the second source comprising a first rounding protrusion (R3), the second drain comprising a second rounding protrusion (R4), wherein the first rounding protrusion is located under the second gate stack and laterally extends under top surfaces of the insulators, and the second rounding protrusion is located under the second gate stack and laterally extends under top surfaces of the insulators. (see, e.g., Fig. 3B and Par. [00039]). Therefore, the amendment is directed to new matter.
Claims 30-35 depend from claim 29 thus inherit the deficiencies identified supra.
The applicant may cancel the claims, amend the claims, or demonstrate explicit support for the claimed subject matter in the original disclosure (e.g., by citing specific excerpts from Specification or features in Drawings, as originally filed). A broad statement alleging support for the claimed subject matter will be considered non-persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Jha et al. (US9331159) in view of Jeong et al. (US9034700).

Regarding Claim 22, Jha (see, e.g., Figs. 1B-1C and Col. 5, L. 14 to Col. 6, L. 46) shows most aspects of the instant invention, including a method, comprising: 
- forming a first semiconductor fin (e.g., fin 104 in PFET region 108) and a second semiconductor fin (e.g., fin 104 in NFET region 110) between insulators (e.g., isolations 119) (see, e.g., Figs. 1B-1C)
- forming a first gate stack (e.g., gate structure 106 in 108) covering the first semiconductor fin (see, e.g., Figs. 1B-1C)
- forming a second gate stack (e.g., gate structure 106 in 110) covering the second semiconductor fin (see, e.g., Figs. 1B-1C)
- performing a first fin-recessing process to form a pair of first concaves (e.g., forming V-shaped cavities in 104 of 108) (see, e.g., Fig. 1C)
- performing a second fin-recessing process to form a pair of second concaves 
second recessed portions of the second semiconductor fin (e.g., forming rounded cavities in 104 of 110) (see, e.g., Fig. 1C)
- forming a first source and a first drain at opposite sides of the first gate stack (e.g., epitaxial raised active regions 122 in 108), the first source comprising a first wedge portion (e.g., lower triangular portion), the first drain comprising a second wedge portion, the first wedge portion and the second wedge portion protruding into the pair of first concaves (see, e.g., Fig. 1C)
- forming a second source and a second drain at opposite sides of the second gate stack (e.g., epitaxial raised active regions 122 in 110), the second source comprising a first rounding protrusion (e.g., lower rounded portion), the second drain comprising a second rounding protrusion, the first rounding protrusion and the second rounding protrusion protruding into the pair of second concaves (see, e.g., Fig. 1C)
However, Jha depicts the first and second wedge portions of 122 in vertical cross-sections, thus does not explicitly show that the wedges extend in a “depth of the page” direction so as to illustrate first and second ridge portions, respectively. Jeong (see, e.g., Figs. 5, 7, and 9), on the other hand and in the same field of endeavor, discloses isometric views of FinFETs, and teaches forming source/drain regions 360x in recess regions 361x of a fin 130 using an epitaxial growth process, wherein the S/D recess regions extend along the full width of the fin, and wherein the S/D regions fill said recess regions, thereby defining bottom S/D regions having rounded portions (e.g., Fig. 5), flat portions (e.g., Fig. 7), or ridge portions (e.g., Fig. 9).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have steps of forming the first and second ridge portions in the method of Jha, because it is known in the semiconductor manufacturing art that trenches for epi S/D formation are etched along the full width of fins so as to define S/D structures with a variety of bottom portions, including ridge-shaped portions, as suggested by Jeong, and applying known method steps to implement known features for their conventional purpose would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Regarding Claim 28, Jha (see, e.g., Fig. 1C and Col. 6, L. 12-46) shows that the first source, the first drain, the second source, and the second drain (e.g., 122s in 108 or 110) are formed through an epitaxial process.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Jha et al. (US9331159) in view of Jeong et al. (US9034700), and in further view of Rodder et al. (US2015/0318282).

Regarding Claims 26 and 27, while Jha (see, e.g., Fig. 1C and Col. 6, L. 12-46) discloses steps of forming cavities in fins 104, and providing semiconductor materials within the cavities to form respective raised active regions 122, he does not detail any particular sequence for said steps of forming cavities in region 108 vs. region 110. Therefore, Jha in view of Jeong is silent about the first fin-recessing process being performed prior to the second fin-recessing process (as required by claim 26), or the first fin-recessing process being performed after the second fin-recessing process (as required by claim 27).
Rodder (see, e.g., Figs. 7-8; and Par. [0065], [0087]-[0091]), on the other hand and in the same field of endeavor, teaches methods of forming S/D regions in fin structures and on opposite sides of gate structures, comprising steps of forming S/D recesses (e.g., source/drain recesses 330A’/340A’ and 330B’/340B’, or in the alternative, 430A’/440A’ and 430B’/440B’) by performing first and second etching processes sequentially applied to neighboring fins (e.g., fins 305A/305B, or in the alternative, fins 405A/405B), wherein the forming of S/D regions in neighboring fin structures can be done by masking a second fin 405B and initially etching an exposed first fin 405A prior to etching the second fin (see, e.g., Figs. 8A-D), or in the alternative, by masking a first fin 305A and initially etching an exposed second fin 305B prior to etching the first fin (see, e.g., Figs. 7A-D).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the sequences between the first fin-recessing process and the second fin-recessing process as claimed in the method of Jha in view of Jeong, because forming S/D regions by recessing neighboring fins through sequential etching processes it is known in the semiconductor manufacturing art, as suggested by Rodder, and applying known alternate sequences of method step for their conventional purpose would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Therefore, Jha in view of Jeong and in further view of Rodder teaches that:
- the first fin-recessing process is performed prior to the second fin-recessing process (as required by claim 26), or
- the first fin-recessing process is performed after the second fin-recessing process (as required by claim 27)

Response to Arguments
Applicant’s arguments with respect to claims filed on 10/28/2022 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814